EACOMBE, Circuit Judge.
The facts in this case are very simple. On August i, 3899, the plaintiff paid the defendant, who was the collector at the port of New York, under protest, the sum of $4,843.32, to obtain possession of various goods brought from Porto Rico to New York. This exaction for customs duties was illegal; and in consequence of the subsequent judicial determination of that question, the government of the United States delivered to the plaintiff a draft for ■$4,843.32 on September 3,0, 1901. On that date the defendant in error claimed that the sum of $5,453.57 was due. This sum included interest on the amount paid from August 4, 1899, to September 30, 1903. This claim was not disputed, but the government authorities took the position that there was “no appropriation available for payment of in*654terest in cases wherein a judgment has not been rendered.” Thereafter .plaintiff brought this suit to recover the sum of $610.25 as a balance still due.
Defendant relies upon the well-settled doctrine that, where interest is payable as damages, the reception of the principal without the interest after default is a conclusive waiver of the claim for interest. Thomas v. Railway (C. C.) 81 Fed. 911; Stewart v. Barnes, 153 U. S. 456, 14 Sup. Ct. 849, 38 L. Ed. 781. The plaintiff contends that this doctrine does not apply, because at the time of payment there was due to him a lump sum of $5,453.57, and that the sum paid ($4,843.32), although the exact amount of the claim without interest, was a general payment on account which he was entitled to apply, first, to the extin-fuishment of the interest and, next, to part payment of the principal. 'he difficulty with this contention is that it is not warranted by the facts. It appears that at the time of payment plaintiff delivered to defendant a letter containing the following statement:
“In addition to the amount set forth in my claim for duties erroneously exacted on my importation of sugar by the Julia Frances from Port Rico, amounting to $4,843.32, I claim the interest due on the amount set forth in my claim at the same rate per annum which I reserve and do not abandon.”
We are satisfied that this constituted an appropriation of the payment specifically to the claim, and find no persuasiveness in the argument that the repayment by the government of moneys improperly collected for it by its officer was a payment by a stranger which could not inure to the benefit of the debtor.
The judgment is reversed.